In an action for a judgment of separation, defendant appeals from an order striking out a defense wherein a judgment of divorce obtained by plaintiff from her first husband is impeached as collusive, and from an order awarding plaintiff temporary alimony and counsel fee. Plaintiff appeals from so much of an order as denies her motion for an additional counsel fee. Orders insofar as appealed from, affirmed, without costs and without opinion. Close, P. J., Hagarty, Johnston, Adel and Lewis, JJ., concur.